DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 21, 2021 was filed after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on December 21, 2021. Claims 17, 21, 24, and 28 have been amended. Claims 1-30 are currently pending. This communication is considered fully responsive and sets forth below.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations with remarks/arguments that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Allowable Subject Matter
5.	Claims 1-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Moon et al. (US 2020/0367242) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of the method for transmitting and receiving a downlink channel and a reference signal to improve the performance of a communication system, including receiving, from a base station, a control DMRS for a downlink control channel in time-frequency resource region #1, performing demodulation and decoding operations on the downlink control channel in the time-frequency resource region #1 by using channel estimation information #1 on the basis of the control DMRS, and performing demodulation and decoding operations on a downlink data channel by using the channel estimation information #1 in a frequency band A in a time-frequency resource region #2 indicated by scheduling information obtained from the downlink control channel; the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
However, in consideration of the claim amendments with arguments/remarks, the information disclosure statement filed December 21, 2021, and further search, no prior 
“receiving, by the UE for each SS set occasion of the plurality of SS set occasions, a narrowband (NB) DMRS for a particular PDCCH candidate of the SS set occasion based on a Control Channel Element (CCE) allocation pattern;” and “processing, by the UE, the plurality of received NB DMRSs by coherent filtering to determine a channel estimation,” as specified in claim 1.
Similar limitations are included in claim 17.
“identifying, by the base station for each SS set occasion, a particular PDCCH candidate of the plurality of PDCCH candidates based on a Control Channel Element (CCE) allocation pattern;” and “transmitting, by the base station for each SS set occasion, a narrowband (NB) DMRS for the corresponding identified PDCCH candidate,” as specified in claim 10.
Claim 24 includes the similar limitations.
Dependent claims 2-9, 11-16, 18-22, and 25-30 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473